Citation Nr: 1031863	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  07-21 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to service connection for left leg disability, 
status post fracture.

3.  Entitlement to an initial compensable rating for status post 
fracture of the right index finger metacarpal and infection of 
the dorsum of the right wrist. 


ATTORNEY FOR THE BOARD

Dan Brook Counsel





INTRODUCTION

The Veteran served on active duty from January 1977 to February 
1980. 

This appeal to the Board of Veterans' Appeals (Board) arose from 
a September 2006 rating decision in which the RO granted service 
connection for status post fracture of the right index finger 
metacarpal and infection of the dorsum of the right wrist and 
assigned a noncompensable rating effective July 28, 2005, and 
denied claims for service connection for hepatitis C and for a 
left leg disability. 

The issues of entitlement to service connection for 
hepatitis C and entitlement
to an initial compensable rating for status post fracture 
of the right index finger metacarpal and infection of the 
dorsum of the right wrist is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

There is no competent, probative evidence indicating that the 
Veteran has any current left leg disability. 


CONCLUSION OF LAW

The criteria for service connection for status post fracture of 
the left leg have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between a veteran's service and the disability, degree 
of disability, and effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a December 2005 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate a claim for service 
connection, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  This letter also requested that the 
appellant submit any evidence in his possession pertinent to the 
claims for service connection.  The September 2006 RO rating 
decision reflects the initial adjudication of the claims after 
issuance of the December 2005 letter.  An August 2008 
communication explained how VA establishes disability ratings and 
effective dates.  The claim was subsequently readjudicated, 
curing any timing defect.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters herein decided.   Pertinent medical evidence 
associated with the claims file consists of the service treatment 
records, and various written statements provided by the Veteran. 

It is noted that the Veteran alleged private left leg treatment 
in the late 1970s.  Such treatment records are not associated 
with the claims file.  However, in the communications discussed 
above, the Veteran was asked to identify relevant treatment.  He 
failed to furnish sufficient information to enable VA to obtain 
such records.  In this regard, the Board notes that "the duty to 
assist is not always a one-way street. If a veteran (appellant) 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence." Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Moreover, given that several 
decades have since elapsed since the treatment in question, it 
would appear that additional development would not likely result 
in obtaining the records and would only serve to delay 
adjudication.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Finally, and most significantly, even if such records 
were obtained, they would not enable a grant of service 
connection here because the record fails to demonstrate current 
disability during any portion of the appeal period.

The Board has also considered whether a VA medical examination is 
necessary for proper adjudication of the Veteran's claims for 
service connection.  An examination or opinion is necessary if 
the evidence of record: (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (B) establishes that the veteran 
suffered an event, injury or disease in service; (C) indicates 
that the claimed disability or symptoms may be associated with 
the established event, injury, or disease in service or with 
another service-connected disability, but (D) does not contain 
sufficient medical evidence for the Secretary to make a decision 
on the claim.  See 38 C.F.R. § 3.159(c)(4).

In the instant case, the record contains no competent medical 
evidence, to include lay statements, showing that the Veteran 
currently has a left leg disability.  Accordingly, a VA 
examination is not necessary prior to adjudication of the left 
leg claim.    

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claims.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matters herein decided, at this 
juncture.  See Mayfield,  20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).



II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In this case, the Veteran essentially alleges that he fractured 
his leg in service and should thus be entitled to disability 
compensation.  However, considering the pertinent evidence in 
light of the governing legal authority, the Board finds that the 
claim must be denied because the medical evidence does not show 
that the Veteran has any current left leg disability.  

The service treatment records do not show that the Veteran 
suffered a left leg fracture or any other left leg injury in 
service.  On January 1980 separation examination, the lower 
extremities were found to be normal.  On his January 1980 report 
of medical history, the Veteran noted that he had had prior 
broken bones but did not specifically indicate that he had broken 
his leg.  He denied knee or foot trouble.  He also indicated that 
he had been a patient in the orthopedics department of the Naval 
Medical Center in Portsmouth in March 1978, but did not identify 
the nature of the treatment he received. 

In his December 2005 claim, the Veteran indicated that he had 
broken his leg below the knee, in the ankle area, at some point 
between August 1977 and October 1977.  He also indicated that he 
was treated at the Naval Medical Center in Portsmouth.  

In his October 2006 notice of disagreement, the Veteran indicated 
that he was initially treated at the VA hospital in Wilkes Barre 
for the left leg fracture.  He noted that an X-ray of the leg was 
done and he was found to have a stable fracture below the left 
knee, along with an ankle sprain.  The Veteran reported that he 
was given crutches and then released.   He also reported that 
because he could not tolerate the leg pain he was experiencing, 
he went to a local orthopedic doctor who put the leg in a cast.  
He was then followed at the Naval Medical Center in Portsmouth 
and after a couple of weeks, the cast was removed.  The Veteran 
was confused as to why there were no records of this treatment 
from 1979 in his service treatment records.  

In his July 2007 VA Form 9, the Veteran indicated that his leg 
fracture and ankle sprain occurred when he was home on leave.  He 
was initially treated at the VA hospital where he was given an 
ace wrap and crutches.  

The foregoing evidence does not show that the Veteran has any 
current left leg disability.  The record does not contain any 
medical evidence of any diagnosis, treatment or complaints of 
left leg pathology.  Additionally, the Veteran has not pointed to 
any evidence that might tend to show the presence of a current 
left leg disability, nor has he affirmatively alleged that he has 
any specific current left leg problems.  Instead, the Veteran has 
simply alleged that he broke his left leg in service. 

Once again, Congress has specifically limited entitlement to 
service connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110; 
1131.  Thus, where, as here, the evidence does not establish that 
the Veteran has a current left leg disability, there can be no 
valid claim for service connection.  See Gilpin, 155 F. 3d 1353 
(Fed. Cir. 1998); Brammer, 3 Vet. App. 223, 225 (1992).  Thus the 
claim for service connection for left leg disability must be 
denied because the first essential criterion for a grant of 
service connection-competent evidence of the currently-claimed 
disability-has not been met.

In summary, because a current left leg disability has not been 
shown, service connection is not warranted.  As the preponderance 
of the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

Service connection for left leg disability, status post fracture, 
is denied.  
  

REMAND

With respect to the remaining claims on appeal, the Board finds 
that additional development is required, for the reasons 
discussed below.

With respect to the hepatitis C claim, in his October 2006 notice 
of disagreement, the Veteran indicated that he was told that he 
was probably exposed to hepatitis during service and that 
"sometime later in life" blood work showed that he had 
hepatitis.  As evidence confirming a current diagnosis would be 
crucial to the claim, the Board finds that the Veteran should be 
requested to provide more specific information to enable VA to 
obtain such records.

The Veteran also has claimed that he had a physical at the Wilkes 
Barre VA Medical Center just after service where he was told he 
qualified for VA compensation for hepatitis Non-A and Non-B.  In 
this regard, the Board notes that the RO did not attempt to 
obtain a record of this alleged physical.  On remand, an attempt 
should be made to procure such documents.  

Regarding the right index finger claim, the Veteran was afforded 
VA examinations in May 2006 and August 2008.  During the August 
2008 examination, the Veteran complained of sensitivity and the 
examiner found that the index and middle fingers on the right 
hand demonstrated decreased fine motor movement with the action 
of twisting a pencil with all fingers.  This finding suggests the 
possibility that the Veteran may have underlying neurological 
impairment affecting these two fingers, which could be related to 
his wrist/finger injuries in service.  Accordingly, the Board 
finds that it would be helpful for the Veteran to undergo a VA 
neurological examination of the wrist/fingers prior to issuance 
of a final decision on his claim for increase.  Along with 
assessing whether there is any underlying neurological 
impairment, the examiner should also assess the range of motion 
of the right wrist and fingers and determine whether the Veteran 
has any arthritis of the right wrist, hand or fingers.  

Prior to affording the Veteran the VA examination, the RO/AMC 
should obtain copies of any outstanding VA or private medical 
records (appropriately identified by the Veteran) pertinent to 
the claim for increase.   

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all sources 
of treatment or evaluation he has received 
for his right wrist/finger disability since 
August 2008 and should secure copies of 
complete records of the treatment or 
evaluation from all sources appropriately 
identified.  

2.  Additionally, ask the Veteran to identify 
the treatment provider, facility, and 
approximate dates of treatment (i.e., blood 
work) for hepatitis C that he referenced in 
his October 2006 notice of disagreement.  If 
a response is received, and any appropriate 
releases are signed, then attempt to obtain 
such records. Any negative search results 
should be noted in the record and 
communicated to the Veteran.

3.  Contact the VA Medical Center in Wilkes 
Barre and ask them for any records of 
treatment for the Veteran from 1980 to 
present. Any negative search results should 
be noted in the record and communicated to 
the Veteran.

4.  Upon completion of the above, arrange for 
a VA neurologic examination by an appropriate 
physician to determine the current severity 
of the Veteran's right wrist/finger  
disability.  The claims file, including the 
service treatment records and the VA 
examination reports from May 2006 and August 
2008 should be made available for review by 
the examiner in conjunction with the 
examination.  Any indicated tests (including 
X-rays and range of motion studies) should be 
performed.  In particular the examiner 
should: 

A)  Determine whether the Veteran has any 
neurological impairment of the right wrist, 
hand or fingers.  

B)  If neurological impairment is found, the 
examiner should specify the nerve or nerves 
involved and provide an opinion as to whether 
such impairment is at least as likely as 
not (i.e. a 50 percent chance or greater) 
related to the Veteran's wrist and/or finger 
injuries in service. 
 
C)  Determine whether the Veteran has any 
arthritis of the right hand, wrist or 
fingers.  

D)  If any arthritis is found, the examiner 
should provide an opinion as to whether the 
arthritis is at least as likely as not 
(i.e. a 50 percent chance or greater) related 
to the Veteran's wrist and/or finger injuries 
in service, and, if so, whether such 
arthritis would cause symptoms that are 
separate and distinct from the fracture 
residuals of the right index metacarpal.       

E)  Specifically measure the dorsiflexion and 
palmar flexion of the wrist and report these 
findings.  

F)  Measure and report the extent of flexion 
of the index and middle fingers, specifically 
noting whether there is a more than one inch 
gap between the fingertip and the proximal 
transverse crease of the palm, with the 
finger flexed to the extent possible.  

G)  Measure the extension of the index and 
middle fingers and report these findings.  

H)  Specifically determine and report whether 
the Veteran has any functional loss of the 
wrist and/or fingers on repetitive use, due 
to pain, weakness, fatigue and/or 
incoordination.

The examiner should explain the rationale for 
all opinions provided.  If a separate 
orthopedic examination is deemed necessary to 
answer any portion of these inquiries, then 
one should be arranged and the examiner 
should review the claims file in conjunction 
therewith.

3.  Thereafter, readjudicate the claim.  If 
it remains denied, issue an appropriate 
supplemental SOC and provide the Veteran and 
his representative the opportunity to 
respond.  The case should then be returned to 
the Board for further appellate review, if 
otherwise in order.  No action is required of 
the appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

					(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


